Exhibit 10.21

 

[tfacilityagreement_tlogo.jpg]

 

Execution Copy

 

Internal Loan Number 7404699002

 

Sub-Account Number 7404699010 (B Loan)

 

Sub-Account Number 7404699029 (A Loan)

 

Term Loan Facilities Agreement

 

Dated as of

 

23 June 2015

 

between

 

Deutsche Postbank AG

 

– hereinafter referred to as “Bank” –

 

and

 

ARC INGAMNE001, LLC

 

a Delaware limited liability company

with its registered seat in Wilmington, Delaware, United States of America,

with its business address at 2711 Centerville Road, Suite 400, 19808 Wilmington,
Delaware,

registered with the state of Delaware, United States of America, under number
5663596

 

– hereinafter referred to as “Borrower” –

  



 Noerr LLP │ F-0746-2015, 12639246_5, 23.06.2015
Seite 1/44

 

 

Preamble

 

1.Corporate structure

 

The Borrower is a Delaware limited liability company which intends to acquire
the Property (as defined below) from ING Bank, N.V. (the “Seller”) under a Dutch
law sale and purchase agreement dated 31 December 2014 (the “SPA”) on 30 June
2015.

 

The purchase price under the SPA amounts to EUR 88,000,000 net (the “Purchase
Price”).

 

Ultimate shareholder of the Borrower is American Realty Capital Global II Trust,
Inc., a (currently) non-listed real estate investment trust (the “ARC Global II
REIT”).

 

“Group Companies” means American Realty Capital Global II Operating Partnership
L.P. (“ARC GT II”) and its fully (directly and indirectly) owned subsidiaries,
being ARC Global II Holdco LLC, ARC Global II, S.à r.1., ARC Global II
(Netherlands) Holdings, S.à r.1., and the Borrower.

 

The ARC Global II REIT, ARC GT II, and ARC Global II Holdco, LLC shall
hereinafter be jointly referred as the “ARC Global II REIT Vehicles”.

 

2.Financing structure

 

This agreement is made in connection with the SPA to partially finance the
Purchase Price. The difference between the Purchase Price and the amount of the
Loans under this agreement will be funded with equity and the first quarter rent
provided that the latter one will be paid in advance by the tenant (the “Equity
Amount”) and paid to the Seller by or on behalf of the Borrower in accordance
with the provisions of this agreement.

 

3.Property

 

Following completion of the SPA, the Borrower will be the owner of the following
real estate property located in the Netherlands (the “Property”), being a long
lease (erfpacht) issued by the Municipality of Amsterdam:

 

Address: Haarlerbergweg 17, 19, 21A through G, 1101 CH Amsterdam, and
Hullenbergweg 1101 CG Amsterdam

 

Description of the buildings:

 

Building Office building complex with five to seven floors Year of construction
2002 Total rentable space 47,322 m2 Parking lots 433 Market value according to
the Bank’s valuation as of 8 June 2015 88,600,000 euros

 

 Noerr LLP │ F-0746-2015, 12639246_5,
Seite 2/44 

 

  

Registration:   Land registry: as Weesperkarspel, section M, number 990 (derived
from the former parcel Weesperkarspel, section M, number 751) Owner (Eigentümer)
Municipality of Amsterdam Holder of the long lease (erfpacht) (before completion
of the SPA) ING Bank N.V.

 

4.Property Manager

 

Pursuant to a property management agreement entered into on or around the date
hereof, Moor Park Capital Global II Advisors Ltd. (the “Property Manager”) will
carry out the property management activities for the benefit of the Borrower.

 

Section 1

The Loans

 

Subject to the terms and conditions of this agreement, the Bank grants the
following term loan facilities to the Borrower:

 

1.a term loan facility in the lower amount of:

 

(a)EUR 44,000,000 (in words: forty-four million euros), or

 

(b)50% of the net market value of the Property to be determined by a valuation
of an experienced valuer instructed by, and addressed to the Bank,

 

(the loan granted under this facility the “A Loan”), and

 

2.a term loan facility in the lower amount of:

 

(a)EUR 22,000,000 (in words: twenty-two million euros), or

 

(b)the difference between 75% of the net market value of the Property and the A
Loan, whereas the net market value of the Property is to be determined by a
valuation of an experienced valuer instructed by, and addressed to the Bank

 

(the loan granted under this facility the “B Loan”)

 

(A Loan and B Loan together, the “Loans” and each a “Loan”).

 

Section 2

Purpose

 

The Loans exclusively serve to partially fund the Purchase Price under the SPA.

 

 Noerr LLP │ F-0746-2015, 12639246_5,
Seite 3/44 

 

  

Section 3

Utilization and Costs of Utilization

 

1.Utilization

 

(a)The Loans under this agreement may only be granted by the Bank in full (100%)
if the Borrower delivers to the Bank a duly signed utilization request in
accordance with the form attached to Appendix 1 to this agreement (the
“Utilization Request”).

 

(b)The Conditions Precedent must be fulfilled completely and to the Bank’s
satisfaction no later than five (5) Business Days prior to the Utilization Date;
except for the Closing Conditions Precedent (as defined below) which may be
satisfied at the Utilization Date. As soon as the Conditions Precedent have been
fulfilled, the Bank will confirm this to the Borrower in writing, by email or
fax message.

 

(c)For purposes of this agreement, a “Business Day” is a day (other than a
Saturday or Sunday) on which banks in Frankfurt/Main, Germany, are open for
general business.

 

2.Interest

 

The Loans bear interest from and including the Utilization Date and excluding
the day of repayment in accordance with the following provisions of this Section
3 Clause 2.

 

(a)Interest Periods

 

The time period for which a fixed interest rate is agreed upon with regard to
any Loan is referred to as “Interest Period”.

 

The first Interest Period begins on the Utilization Date and will end on 5
October 2015. Each further Interest Period begins on the last day of the
preceding Interest Period, and ends in accordance with the calendar quarters,
i.e. on 5 October, 5 January, 5 April, 5 July, respectively.

 

If any Interest Period would end on a day which is not a Business Day, such
Interest Period ends on the next following Business Day unless such Business Day
falls in the next calendar month in which case the Interest Period ends on the
immediately preceding Business Day.

 

(b)Interest Rates

 

The rate of interest on each of the Loans for each Interest Period is the
percentage rate per annum which is the aggregate of the applicable:

 

(i)Margin; and

 

(ii)Reference Rate

 

(the “Interest Rate”).

 

(c)Margin

 

The applicable nominal interest margins (including margin and liquidity costs)
amount to:

 

(i)1.20% per annum in relation to the A Loan, and

 

 Noerr LLP │ F-0746-2015, 12639246_5,
Seite 4/44 

 

  

(ii)6.00% per annum in relation to the B Loan

 

(together, the “Margin”).

 

(d)Reference Rate

 

Subject to the provisions of this paragraph, the applicable reference rate is
the percentage rate per annum according to the euro interbank offered rate
administered by the European Money Markets Institute (or any other person which
takes over the administration of that rate) for the three month period displayed
(before any correction, recalculation or republication by the administrator) on
page EURIBOR01 of the Thomson Reuters screen (or any replacement Thomson Reuters
page which displays that rate) (the “Reference Rate”).

 

If any such Reference Rate is below zero, it will be deemed to be zero.

 

If the Bank cannot determine the Reference Rate on the relevant Interest Fixing
Date, interest is alternatively calculated on the basis of the arithmetic mean
of the rates (rounded upwards to four decimal places) as supplied to the Bank at
its request by three (3) reference banks (being Deutsche Bank AG, Commerzbank
Aktiengesellschaft and Landesbank Baden-Württemberg) as the rate at which the
relevant reference bank could borrow funds in the European interbank market in
the relevant currency and for the relevant period, or if a reference bank does
not supply a quotation to the Bank on the Interest Fixing Date, the reference
interest rate corresponds to the Bank’s refinancing costs for a three (3) months
period, expressed in percent per annum.

 

(e)Margin increase

 

If the LTV 1 exceeds 75% or the LTV 2 exceeds 60% (as applicable), the Margin
for the A Loan increases by 15 basis points starting at the next Interest
Payment Date.

 

If the LTV 1 is restituted to a level of equal or below 75% or the LTV 2 is
restituted to a level of equal or below 60% (as applicable), the Margin for the
A Loan applies again without such increase amount from the next Interest Payment
Date (if restituted at least ten (10) Business Days before that Interest Payment
Date) provided that the relevant LTV is and was complied with since the
remediation and no Default or Event of Default under this agreement exists.

 

A “Default” exists for purposes of this agreement if an event or circumstance
occurs or appears which, after the expiration of a cure period provided for
under this agreement or after a notice or communication provided for under this
agreement, would constitute an Event of Default. For the avoidance of doubt, the
soft covenant levels of 75% for the LTV 1 or 60% for the LTV 2 when surpassed
and for Debt Yield of 9% when below do not constitute a Default, however, a
Default will occur if the Borrower does not comply with its obligations under
paragraphs (a) and (c) of Section 8 Clause 5. (Legal consequences of a breach of
the financial covenants).

 

(f)Interest Rate fixing

 

The Interest Rate is fixed at approx. 11:00 a.m. (Frankfurt/Main, Germany) on
the day two (2) Business Days before the Utilization Date and thereafter on the
day two (2) Business Days before the beginning of the relevant Interest Periods
(each an “Interest Fixing Date”).

 

 Noerr LLP │ F-0746-2015, 12639246_5,
Seite 5/44 

 

  

The Bank will inform the Borrower without undue delay about the Interest Rate
applicable and agreed for the relevant Interest Period in writing or by email or
fax messages.

 

(g)Interest calculation

 

Interest for the Loans is calculated pursuant to the European interest rate
calculation method (Eurozinsmethode) (actual/360).

 

(h)Interest Payment Dates

 

Interest is due and payable in arrears on the last day of each Interest Period
as determined under paragraph (a) of this Clause 2. above (each an “Interest
Payment Date”).

 

The interest payments due in each case must be paid to the following account of
the Bank:

 

Account: 7404699002

 

IBAN: DE33380107007404699002

 

BIC: PBNKDEFF

 

Decisive for the timeliness of the payment is the value date of the credit to
the account.

 

(i)Limitation of Interest exposure / hedging

 

Subject to the provisions of this paragraph, the Borrower shall enter into an
interest rate hedging agreement with Barclays as hedge counterparty (the “Hedge
Counterparty”) which limits the interest exposure (excluding the Margin) under
the A Loan for the full amount of that A Loan on terms satisfactory to the Bank
(a “Hedging Agreement”).

 

(i)Hedging Agreements, in general satisfactory to the Bank, are agreements at
market terms (such as interest rate swap or cap) on the basis of the ISDA
(International Swaps and Derivatives Association) documentation or any other
documentation previously approved by the Bank.

 

(ii)The term of the first Hedging Agreement must be five (5) years. After the
expiry of that five (5) year term, the interest rate hedging under the Hedging
Agreement must be extended for the remaining term of the A Loan by entering into
a new Hedging Agreement.

 

(iii)Subject to Section 6 Clause 1.(i), all rights and claims under the Hedging
Agreement have to be pledged or assigned to the Bank on a first-ranking basis.

 

(iv)All claims and all security of the Hedge Counterparty under the Hedging
Agreement must be subordinated to any and all of the Bank’s claims and security
under or in connection with this agreement.

 

 Noerr LLP │ F-0746-2015, 12639246_5,
Seite 6/44 

 



 

(v)In the event of a partial prepayment of any outstanding amount under this
agreement – besides amortization payments (if any) – before the end of the term
of the Hedging Agreement, there has to be a corresponding partial termination of
the respective Hedging Agreement to the extent it entails a potential risk for
the Bank. The Hedging Agreement may, however, be maintained in principle if
sufficient security (acceptable to the Bank) with respect to any potential risk
of the Bank is provided.

 

3.Default interest (Verzugszinsen)

 

If payments due under this agreement are not made at all or only in part on
their respective due dates, the Borrower is in default in respect of these
outstanding and unpaid payments without any further notice from the Bank.

 

For the period during which the Borrower is in default with payments under this
agreement, it owes default interest at a rate of five (5) per cent points per
year above the base interest rate of the German Bundesbank for all amounts
outstanding according to the provisions of this agreement. The Bank retains the
right to prove further losses.

 

4.Arrangement fee

 

On the Utilization Date, the Borrower shall pay to the Bank a one-time
non-refundable arrangement fee in an amount of 0.50% of the aggregate amount of
the Loans.

 

5.Commitment fee

 

The Borrower shall pay for the respective not utilized Loans a commitment fee of
0.75% per annum in respect of the not utilized part of the Loans from the
beginning of the eighth week following the signing date of this agreement which
is due upon the expiration of the Utilization Period specified below in Clause 6
of this Section 3, or, if earlier, on the Utilization Date.

 

The obligation to pay the commitment fee ends either upon full utilization of
the Loans or upon expiration of the Utilization Period specified below in Clause
6 of this Section 3. Further rights of the Bank based on the non-contractual
utilization of the Loans remain unaffected.

 

6.Utilization Period

 

The Borrower shall fulfill the Conditions Precedent and utilize the full amount
of both Loans in a single drawdown within three (3) months after the signing
date of this agreement (the “Utilization Period”). After the expiration of the
Utilization Period, the Bank has the right to refuse the utilization of any Loan
under this agreement.

 

 Noerr LLP │ F-0746-2015, 12639246_5,
Seite 7/44 

 

  

7.Costs

 

(a)The Borrower shall refund to the Bank within ten (10) Business Days upon the
latter’s written request all reasonable expenses, fees, and other reasonable
external expenses and costs (including but not limited to, valuation fees for
the initial valuation report, non-refundable value added tax, and the costs of
legal advice to the Bank by external legal advisors) arising in connection with
(i) the drafting, preparation, negotiation, potential and actual changes, and
the execution of this agreement, the Security Documents, the related additional
loan documentation between the parties to this agreement, the documents
designated by the Bank and the relevant obligor as “Finance Document” (together,
the “Finance Documents”), any Hedging Agreement, and (ii) the drafting,
establishment, registration, deletion, potential changes, enforcement and
release of all security to be provided under the Security Documents or in
connection with this agreement.

 

(b)The Bank shall consult the Borrower to agree on reasonable third party
expenses and costs before they accrue (e.g., legal fees for the preparation of
the initial documentation) if the Bank is able to influence those amounts and
that consultation is not contrary to the legitimate interests of the Bank (e.g.,
in case of a Default or an Event of Default).

 

(c)Notwithstanding the foregoing, the Bank has pre-agreed all third party
expenses and costs to be incurred up to the date of execution of this agreement.

 

Section 4

Loan Terms, Repayment and Pre-payment

 

1.Loan terms

 

(a)The term of each of the Loans commences upon utilization of the Loans under
the terms of this agreement (the “Utilization Date”) and ends:

 

(i)in relation to the A Loan, after the expiration of five (5) years on the
Business Day immediately preceding the Utilization Date (the “First A Loan
Maturity Date”), and

 

(ii)in relation to the B Loan, after the expiration of six (6) months on the
Business Day immediately preceding the Utilization Date (the “First B Loan
Maturity Date”).

 

(b)If the A Loan is not repaid in full at the First A Loan Maturity Date, the
Bank agrees to an extension under which its term ends after the expiration of
ten (10) years on the Business Day immediately preceding the Utilization Date
(the “Second A Loan Maturity Date”).

 

(c)If the B Loan is not repaid in full at the First B Loan Maturity Date, the
Bank agrees to an extension under which its term ends after the expiration of
six (6) years on the Business Day immediately preceding the Utilization Date
(the “Second B Loan Maturity Date”).

 

 Noerr LLP │ F-0746-2015, 12639246_5,
Seite 8/44 

 

  

2.Repayment of Loans

 

(a)“Repayment Installments” means any and all repayment installments expressed
as percentage per annum of the original aggregate amount of the Loans.

 

(b)Save for the provisions in Clause 5. of Section 8 (Financial Covenants) and
subject to paragraph (c) below, the Borrower shall repay the B Loan (if not
repaid in full on the First B Loan Maturity Date) together with all due
interest, fees and costs in Repayment Installments of 5% beginning from the
First B Loan Maturity Date which are due and payable and on the following
Interest Payment Dates.

 

(c)If the B Loan has not been repaid in full within one (1) year after the
Utilization Date, the full amount standing to the credit of the Cash Sweep
Account constitutes the subsequent Repayment Installments for the B Loan on each
of the following Interest Payment Dates.

 

(d)If, on the First A Loan Maturity Date, both Loans have not been repaid in
full, the Borrower shall, save for the provisions in Clause 5. of Section 8
(Financial Covenants), repay the A Loan together with all due interest, fees and
costs in Repayment Installments of 7% beginning from the First A Loan Maturity
Date which are due and payable and on the following Interest Payment Dates.

 

(e)All Repayment Installments will be applied:

 

(i)firstly, in payment of the B Loan, and

 

(ii)secondly, in payment of the A Loan (for the avoidance of doubt, only if the
B Loan has been repaid in full).

 

(f)The Borrower shall repay the outstanding principal amount of:

 

(i)the A Loan on the First A Loan Maturity Date, or, as applicable, on the
Second A Loan Maturity Date, and

 

(ii)the B Loan on the First B Loan Maturity Date, or, applicable, on the Second
B Loan Maturity Date,



 

in each case together with all accrued but unpaid interest, fees and costs.

 

(g)The Borrower may not re-borrow any parts of the Loans which are repaid.

 

3.Voluntary prepayment

 

The Borrower may, if it gives the Bank not less than ten (10) Business Days’
prior written notice, prepay the whole or any part of any utilized Loan amount
at the end of each Interest Period. Any such partial prepayment amounts must be
at least EUR 1,000,000 or integral multiples thereof.

 

4.Mandatory prepayment

 

(a)The Borrower shall prepay the Loans in full and without undue delay if:

 

(i)the Property is directly or indirectly, fully or partially sold by the
Borrower or the shareholder of the Borrower disposes fully or partially over the
shares in the Borrower;

 

(ii)the SPA is rescinded, terminated, nullified or otherwise reversed;

 

 Noerr LLP │ F-0746-2015, 12639246_5,
Seite 9/44 

 

  

(iii)a Change of Control (as defined in paragraph (v) below) has occurred; or

 

(iv)a US Insolvency Event (as defined in paragraph (v) below) has occurred (it
being understood and agreed that if a US Insolvency Event has occurred, then
such prepayment of the Loans, interest thereon and all other amounts owed by the
Borrower under the Finance Documents shall become immediately due and payable
without notice, presentment, demand, protest or any other act by Bank or any
other person of any kind, all of which are expressly waived).

 

(v)(definitions)

 

(A)A “Change of Control” has occurred in each of the following events:

 

(I)ARC Global II REIT not (x) having the power to cast or control the casting of
more than 50 per cent. of the maximum number of votes that might be cast at a
general meeting of the shareholders of the Borrower; and/or

 

(II)ARC Global II REIT (y) not (directly or indirectly) owning more than 50 per
cent. of the shares in the Borrower.

 

(B)No Change of Control and no prepayment obligations according to the foregoing
events in paragraphs (I) and (II) above apply in the event of:

 

(I)a merger of any of the ARC Global II REIT Vehicles with another listed or
unlisted REIT whereby AR Capital LLC or other group company (group company for
the purposes of this section shall be any of the companies mentioned in the
structure chart provided to the Bank as part of the Conditions Precedent under
number CP 10 in Section 5) stays in control of the Borrower (in the sense of
managing the Merged REIT and its subsidiaries) (the vehicle resulting from the
merger to be hereinafter referred to as the “Merged REIT”): and/or

 

(II)a listing of an ARC Global II REIT Vehicle on a stock exchange as long as
such listing does not result in a single shareholder or a group of shareholders
acting in concert having a controlling stake (in the sense of having the power
to cast or control the casting of more than 50 per cent. of the maximum number
of votes and owning more than 50 per cent. of the shares) in ARC Global II REIT
or the Borrower, whether acting individually or in concert (the listed vehicle
to be hereinafter referred to as the “Listed REIT”). “Acting in concert” means a
group of persons who, pursuant to an agreement or understanding (whether formal
or informal), actively co-operate, through the acquisition of shares by any of
them, either directly or indirectly, to obtain or consolidate control (in the
sense of having the power to cast or control the casting of more than 50 per
cent. of the maximum number of votes and owning more than 50 per cent. of the
shares)

 

 Noerr LLP │ F-0746-2015, 12639246_5,
Seite 10/44 

 

  

(both alternatives defined as a “Planned Listing”), subject to the prior
information of the Bank about the implementation of the Planned Listing and
submission of all documents required for the Bank’s compliance with § 19 para 2
of the German Banking Act (Gesetz füber das Kreditwesen — “KWG”).

 

(C)The Planned Listing exception pursuant to paragraph (B)(II) above will cease
to be applicable, and a Change of Control will have occurred at the time when,
following a Planned Listing, any new shareholder acquires control (in the sense
of having the power to cast or control the casting of more than 50 per cent. of
the maximum number of votes and owning more than 50 per cent. of the shares) in
the Merged REIT (if relating to the exception under paragraph (1) above) or the
Listed REIT (if relating to the exception under paragraph (II) above).

 

(D)A “US Insolvency Event” shall mean:

 

(I)(a) the Borrower files a voluntary petition under the Bankruptcy Code or
seeks protection under, or voluntarily avails itself of, any other US Debtor
Relief Law; (b) Borrower files an answer consenting to or otherwise acquiescing
in or joining in any involuntary petition filed against it under the Bankruptcy
Code or any other US Debtor Relief Law, or solicits or causes to be solicited
petitioning creditors for any involuntary petition under any US Debtor Relief
Law from any person or entity; (c) any petition for bankruptcy, reorganization
or arrangement pursuant to the Bankruptcy Code or any other US Debtor Relief Law
or the application or appointment of a custodian, receiver, trustee, or examiner
for Borrower or any portion of the Property under any US Debtor Relief Law,
provided, however, if such petition, application, or appointment was involuntary
and not consented to by Borrower upon the same not being discharged, stayed or
dismissed within twenty (20) Business Days (provided, that the Borrower hereby
expressly authorizes Bank to appear in any court conducting any relevant
proceeding during such 20 Business Day period to preserve, protect and defend
their rights under the Finance Documents); (d) Borrower makes an assignment for
the benefit of creditors under any US Debtor Relief Law; or (e) Borrower is or
is deemed to be insolvent (as such term is defined in US Debtor Relief Laws or
the Uniform Commercial Code);

 

 Noerr LLP │ F-0746-2015, 12639246_5,
Seite 11/44 

 

  

(II)if any forced sale, administration proceedings, writ or warrant of
attachment or execution or similar process or enforcement proceedings or
compulsory execution measures have been initiated in a state of the United
States, the District of Columbia or under United States Federal law with respect
to the Property and/or assets related thereto, and are not dismissed released,
vacated or fully bonded within 20 Business Days (provided, that the Borrower
hereby expressly authorizes Bank to appear in any court conducting any relevant
proceeding during such 20 Business Day period to preserve, protect and defend
their rights under the Finance Documents).

 

(E)For the purposes of this Agreement, the terms “US Debtor Relief Laws” and “US
Debtor Relief Law” shall mean the Bankruptcy Code of the United States (11
U.S.C. §§ 101 et seq.) and any existing or future law of any domestic (United
States) jurisdiction relating to bankruptcy, insolvency, reorganization,
conservatorship, arrangement, moratorium of any indebtedness, adjustment,
winding-up, liquidation, dissolution, composition or any similar debtor relief
laws of the United States, a state of the United States or the District of
Columbia from time to time in effect and affecting the rights of creditors
generally.

 

(b)The Borrower shall prepay the Loans without undue delay in the amount of:

 

(i)any subsequent reduction of the Purchase Price under the SPA according to
which the A Loan would then exceed 50% of the net Purchase Price (excluding
value added tax and ancillary costs), and

 

 Noerr LLP │ F-0746-2015, 12639246_5,
Seite 12/44 

 

  

(ii)any damages paid by third parties or payments under the insurance policies
existing for the Property (in both cases if exceeding EUR 50,000), which were
paid in connection with any damage to the Property, unless these insurance
proceeds are reinvested accordingly within six (6) months after receipt of the
corresponding funds (or these insurance proceeds are committed to be reinvested
within the six (6) months following the insurance event and reinvested within
six (6) months from receipt of funds) to repair such damages or defects to the
Property. Such reinvestments require the Bank’s prior written consent (not to be
unreasonably withheld) if the funds are used to repair defects other than those
that led to the corresponding payment, or the amount of the insurance proceeds
exceeds an amount of EUR 100,000. Any damages paid by third parties or payments
under the insurance policies existing for the Property (in both cases if not
exceeding EUR 50,000), shall be applied by the Borrower according to the
standard of a sensible businessman (ordentlicher Kaufmann).

 

(c)Section 8 Clause 5. sets out additional prepayment events with respect to
financial covenants under this agreement.

 

5.Prepayment Compensation (Vorfäolligkeitsentschädigung)

 

In the case of a prepayment (voluntary prepayment, mandatory prepayment, upon
acceleration, or otherwise) or non-utilization of the A Loan or partial A Loan
amount, the Borrower shall compensate the Bank for all resulting losses, damage,
reasonable costs, and reasonable expenses (including the loss due to the
refinancing, which the Bank incurs when obtaining or maintaining the Loans in
accordance with the applicable mandatory rules under German law, particularly
including the Bank’s liquidity costs, (the “Prepayment Compensation”) unless the
prepayment or repayment is made at the end of an Interest Period.

 

6.Prepayment Fee

 

If the A Loan is redeemed or repaid in whole or in part before the Final
Maturity Date by voluntary prepayment, or mandatory prepayment (other than
pursuant to Section 8 Clause 5.(a)(ii)), the following prepayment fee shall be
paid to the Bank in addition to, and independent from the Prepayment
Compensation (the “Prepayment Fee”):

 

Redemptions up to and including the months 0 to 12 after the Utilization Date:  
1.00% of the redeemed/repaid A Loan amount       Redemptions up to and including
the months 13 to 24 after the Utilization Date:   0.75% of the redeemed/repaid A
Loan amount       Redemptions up to and including the months 25 to 36 after the
Utilization Date:   0.50% of the redeemed/repaid A Loan amount       Thereafter:
  Nil

 

 Noerr LLP │ F-0746-2015, 12639246_5,
Seite 13/44 

 

  

7.Application of all prepayment amounts

 

All amounts to be prepaid and all payment to be made for the prepayment of any
Loan pursuant to the provisions of this agreement must be applied in the
following order:

 

(a)firstly, in payment of any Prepayment Compensation for the B Loan;

 

(b)secondly, in prepayment of the B Loan;

 

(c)thirdly, if the B Loan has been repaid in full and any Prepayment
Compensation for the B Loan has been paid, in payment of any Prepayment
Compensation for the A Loan and any Prepayment Fee for the A Loan; and

 

(d)fourthly, in prepayment of the A Loan.

 

Section 5

Conditions for Utilization

 

1.Conditions Precedent

 

Condition precedent for the utilization of the Loans under this agreement is the
presentation of each evidence and document listed below in the German or English
language and in form and substance satisfactory to the Bank (together, the
“Conditions Precedent”):

 

CP 1Copy of this agreement duly signed by all parties;

 

CP 2Copy of the duly signed Utilization Request;

 

CP 3*Copies of the Security Documents (other than the Hedging Security and the
Account Pledge, each as defined in Section 6 Clause 1. below) duly signed by all
parties, and, if applicable, proof that the security to be created under these
Security Documents has been created or confirmed with legal effect (including,
but not limited to, any notices, registrations and declarations required for the
perfection or confirmation of such security)

 

CP 4*Copy of the Hedging Agreement duly signed by all parties;

 

CP 5*Copy of the duly signed notary’s letter under which all funds for the
acquisition of the Property are held to the order of the Bank and the other
parties and stipulating, inter alia, the following conditions for the release of
the funds by the notary:

 

(a)receipt of the notarial confirmation (Notarisverklaaring) respect to the
Property Lien; and

 

(b)receipt of proof of registration of the Property Lien by:

 

(i)electronic proof of entry from the register (Kadaster) with part and number
(deel en number) of the registered Property Lien; or

 

(ii)an electronic message from the register (Kadaster) containing the number of
the entry in the register; or

 

(iii)an excerpt (uittreksel) from the register;

 

CP 6*Evidence that the Borrower has the Equity Amount available to complete the
acquisition of the Property (which can be part of the notary’s letter);

 

 Noerr LLP │ F-0746-2015, 12639246_5,
Seite 14/44 

 

  

CP 7*Evidence of the completion of the acquisition of the Property by the
Borrower showing that all closing conditions under the SPA are satisfied (save
for the condition to provide external funding to the Seller by way of the Loans
to be granted under this agreement) and that the transfer of the ownership to
the Property will be completed in accordance with the notary’s letter;

 

CP 8*Legal opinions of a Luxembourg law firm instructed by the Borrower
substantially in the form distributed to the Bank prior to signing this
agreement on the relevant Group Companies’ capacity and due execution as well as
the enforceability of the choice of law provisions and the jurisdiction clause
under the laws of the Grand Duchy of Luxembourg regarding the US Share Pledge
Agreements and the Subordination Agreements (as defined in Clause 1. of Section
6) to which they are party;

 

CP 9*Legal opinions of a US law firm instructed by the Borrower substantially in
the form distributed to the Bank prior to signing this agreement on the
Borrower’s and all relevant Group Companies’ capacity and due execution under
the laws of the state of Delaware, United States of America, in relation to each
of the Finance Documents to which they are party;

 

CP 10Copy of a corporate structure chart setting out the ownership of the
Borrower, the other Group Companies before and after the completion of the SPA;

 

CP 11Copy of the current constitutional corporate documents of the Borrower and
all other Group Companies which are party to any of the Finance Documents;

 

CP 12Copies of all other legally necessary corporate resolutions for and of the
Borrower the other Group Companies, which are party to the Finance Documents,
approving the terms of, and the transactions contemplated by, this agreement,
the other Finance Documents, the Hedging Agreement, and the SPA, and resolving
that each of them execute, deliver and perform these documents to which it is a
party, and authorizing a specified person or persons to execute these documents
to sign and/or dispatch all documents and notices to be signed and/or dispatched
by it under or in connection with these documents to which it is a party
(article III of the Borrower’s LLC agreement is sufficient with respect to the
Borrower);

 

CP 13Copies of all additional corporate documents and certificates referred to
in the legal opinions to be delivered under CP 8 and CP 9 including without
limitation, with respect the Borrower, a copy of a certificate from the
secretary, manager or other authorized responsible person of such Borrower
attaching and certifying:

 

(a)a copy of the certificate of formation of the Borrower dated as of a recent
date and certified by the Secretary of State of the State of Delaware;

 

(b)a copy of the limited liability company agreement of the Borrower;

 

(c)a copy of a good standing certificate with respect to the Borrower issued as
of a recent date by the Secretary of State of the State of Delaware; and

 

(d)a specimen signature of each person authorized to sign the Finance Documents
on behalf of the Borrower;

 

 Noerr LLP │ F-0746-2015, 12639246_5,
Seite 15/44 

 

  

CP 14Current official online extract from the land register for the Property
showing, inter alia, that the Property is not encumbered or otherwise charged
with rights for the benefit of third parties (inter alia security rights in
favor of other lenders) , or, if so, evidence satisfactory to the Bank that such
encumbrances / securities will be released or reassigned on the Utilization
Date, or if encumbrances are agreed by the Bank in writing;

 

CP 15Copies of current construction / building plans and descriptions for the
Property, including a summary of the letting space (square and cubic meters);

 

CP 16Certified copy of the SPA (certified by an authorized signatory of the
Borrower) duly executed by all parties (with annexes as well as any supplements
/ amendment agreements thereto);

 

CP 17Current equity fundraising overview (satisfactory to the Bank);

 

CP 18*Evidence of both the existence of sufficient insurance cover for the
Property and evidence of the payment of all insurance premia satisfactory to the
Bank (by way of an insurance cover letter);

 

CP 19Copy of the current master insurance agreement for the Property;

 

CP 20Copies of the current master lease agreement and the other current lease
agreements relating to the Property;

 

CP 21Copies of all current property management agreements with the Property
Manager;

 

CP 22Copy of the current certified annual financial statements for the Borrower
or, if these statements are not yet available, its opening balance;

 

CP 23Copy of the current certified annual financial statements for the
Borrower’s direct shareholder or, if these statements are not yet available, the
opening balance;

 

CP 24Copy of the current Rental Report (as defined in Section 7 Clause 3. of
this agreement);

 

CP 25 

 

(a)Copies of all property due diligence reports made in connection with the SPA
(including, but not limited to, the technical reports, environmental reports,
and the legal due diligence report), in particular with no adverse findings as
to existing contaminations, easements (Baulasten), contaminated sites
(Altlasten) etc., and

 

(b)the legal due diligence report together with a reliance letter addressed to,
and capable of being relied upon by, the Bank;

 

CP 26Copy of the tax memorandum prepared by Borrower’s counsel in connection
with the SPA and this agreement together with a reliance letter addressed to,
and capable of being relied upon by, the Bank;

 

CP 27Sample signature sheet together with notarized copies of the personal
identity card or passport of representatives of each of the Borrower, the other
Group Companies, which are a party to the Finance Documents, and/or the Hedging
Agreement;

 

CP 28Properly completed and signed form concerning the economic beneficiaries
according to Appendix 4 to this agreement; and

 

 Noerr LLP │ F-0746-2015, 12639246_5,
Seite 16/44 

 

  

CP 29*Legal opinions of Pepper Hamilton LLP instructed by the Bank substantially
in the form distributed to the Bank prior to signing this agreement.

 

2.Closing Conditions Precedent

 

The Conditions Precedent marked with “*” are “Closing Conditions Precedent” and
may be satisfied (simultaneously) on the Utilization Date, but not later than
13:00 pm (German time) on the Utilization Date provided that final versions of
these Closing Conditions Precedent shall be agreed five (5) Business Days before
the Utilization Date.

 

3.Conditions Subsequent

 

Condition subsequent for the utilization of the Loans under this agreement is
the presentation of each evidence and document within the time period listed
below in the German or English language and in form and substance satisfactory
to the Bank:

 

CS 1 – at the latest within 20 Business Days after the Utilization Date: Copies
of the Account Pledge (which does not include the Cash Sweep Account and the
Cash Reserve Account).

 

Section 6

Security

 

1.Obligation to create Security

 

The Borrower shall at its own expense provide and create the security interests
listed below in favor of the Bank (together the “Security Documents”):

 

(a)First-ranking Dutch law mortgage in the amount of the principal amount of the
Loans plus a lump-sum amount of 30% for interest, fees, and other costs on the
Property together with all declarations or agreements, which are necessary for
the immediate compulsory realization of the mortgage (the “Property Lien”) in
accordance with the regulatory provisions of the European Capital Requirements
Regulation (Regulation (EU) No. 575/2013 of the European Parliament and of the
Council of 26 June 2013 on prudential requirements for credit institutions and
investment firms and amending Regulation (EU) No. 646/2012) (the “CRR”) on
credit risk mitigation techniques, and the German Covered Bonds Act
(Pfandbriefgesetz – “PfandBG”) (in particular pursuant to § 18 PfandBG);

 

(b)Disclosed and acknowledged first-ranking pledge of the Borrower’s existing
and future rental claims (regarding master agreement and key money and rent
deposits) in relation to the Property under a Dutch law pledge agreement;

 

(c)Disclosed first-ranking pledge of the Accounts and any future accounts of the
Borrower under a Dutch law pledge agreement (the “Account Pledge”);

 

(d)Disclosed first-ranking security assignment of the Borrower’s insurance
claims in relation to the Property which must be notified to the insurance
companies under a English law assignment agreement;

 

(e)Disclosed first-ranking pledge of the Borrower’s claims under material
contracts in relation to the Property, including the SPA and future sale and
purchase agreements, under a Dutch law security assignment agreement;

 

 Noerr LLP │ F-0746-2015, 12639246_5,
Seite 17/44 

 

  

(f)Subordination of all present and future intra-group/shareholder loan debt of
the Borrower to the Bank’s claims under or in connection with the Finance
Documents under a German law subordination agreement;

 

(g)Subordination of management fees of the Property Manager to the Bank’s claims
under or in connection with the Finance Documents under a German law
subordination agreement (the subordination agreements under paragraphs (f) and
(g) together, the “Subordination Agreements”);

 

(h)Pledge of all present and future shares in the Borrower under New York law
governed pledge agreements (the “US Share Pledge Agreements”);

 

(i)First-ranking pledge or security assignment over the Borrower’s claims under
the Hedging Agreement under a security agreement governed by the same laws as
the hedging claims (the “Hedging Security”). This Hedging Security must be
provided in favor of the Bank without undue delay only if requested by the Bank
following the Borrower’s default regarding any interest payments or other costs
and fees agreed for the Loans, any breach of the financial covenants under
Section 8 of this agreement, or the occurrence of an Event of Default; and

 

(j)Duty of care agreement with the Property Manager governed by Dutch law.

 

2.Security purpose / Secured Claims

 

The security created under the Security Documents and any other additional
security in connection with this agreement for the benefit of the Bank are to
secure all current and future, including contingent, time-limited, or statutory
claims of the Bank against the Borrower under or in connection with the Finance
Documents (each as in effect at any given time) as well as all agreements
concluded in connection with the Finance Documents (including, but not limited
to, supplemental agreements, loan term extension agreements, amendment
agreements) (together, the “Secured Claims”). The Secured Claims include
capital, interest, costs, fees, claims for damages or unjust enrichment
(including interest and fees that accrue after the commencement by or against
the Borrower or any affiliate thereof of any proceeding under any Debtor Relief
Laws naming such person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding). For the purposes
of this agreement, the term “Debtor Relief Laws” means the US Debtor Relief
Laws, and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of other applicable jurisdictions
from time to time in effect and affecting the rights of creditors generally.

 

3.Additional security

 

The Bank may at any time, acting reasonably and taking into account the
Borrower’s legitimate interests, demand that the Borrower provides at the
Borrower’s cost and expense any additional security, filings or other documents
over the Borrower’s assets which are or become necessary to ensure that the
Loan, the Property Lien, and the Security Documents are eligible pursuant to all
requirements of the CRR on credit risk mitigation techniques, and eligible for a
covered bond refinancing (pfandbrieffähig) under the PfandBG, in particular
pursuant to Section 18 PfandBG. For the avoidance of doubt, such security shall
be limited to Borrower’s assets only and the Borrower shall not be obliged to
procure that its shareholders or other persons increase its assets.

 

 Noerr LLP │ F-0746-2015, 12639246_5,
Seite 18/44 

 

  

Section 7

Information Undertakings

 

The Borrower undertakes:

 

1.to provide the Bank, within six (6) months after the end of the respective
fiscal year, the current audited annual financial statements of the Borrower and
its direct shareholders. Signed management account are sufficient if audited
annual financial statements are not yet available in the first year following
the Utilization Date;

 

2.to provide the Bank, without undue delay, all other financial information
reasonably requested by the Bank in relation to the Borrower (including
information regarding its financial strength);

 

3.to provide the Bank a rental report regarding the Property satisfactory to the
Bank not later than five (5) Business Days before each Interest Payment Date
which must include at least information on: (a) up-to-date tenancy schedules
containing names of tenants, let area, rent/lease amounts and terms, (b) unused
and/or vacant spaces and rooms, (c) any outstanding rent/lease payments,
including the reasons for any arrears in payment (to the best of the Borrower’s
knowledge), (d) claimed or announced offset against rent/lease amounts and/or
claimed or announced rent/lease reductions, including the reasons for the
(announced) offset and/or rent/lease reduction, (e) service charges (each a
“Rental Report”);

 

4.to provide the Bank upon reasonable request with any other information
regarding the rental situation, the business, tenants (in compliance with the
lease agreements), and the operations relating to the Property;

 

5.to provide a current corporate structure chart setting out the ownership of
the Borrower and ARC Global II REIT without undue delay following the Bank’s
reasonable request;

 

6.to inform the Bank about material changes to the articles of associations of
the Borrower, and provide a copy thereof, without undue delay after they are
adopted;

 

7.to inform the Bank, without undue delay, about changes of the asset management
or property management agreement regarding the Property;

 

8.to inform the Bank, without undue delay, if the master lease agreement for the
Property is terminated or materially modified due to termination or in any other
way (e.g., in the case of an insolvency event regarding a tenant) and to provide
copies of these altered agreements to the Bank without undue delay;

 

9.to inform the Bank without undue delay, if due insurance premiums were not
paid in time, insurance coverage of the nature and scope required under this
agreement no longer exists, or material changes to the insurance agreements
occurred;

 

 Noerr LLP │ F-0746-2015, 12639246_5,
Seite 19/44 

 

  

10.to inform the Bank, to the extent not prohibited by mandatory law, without
undue delay after becoming aware thereof, about all business events and
extraordinary business developments (including, but not limited to, business
activities other than the acquisition, sale, owning, and management of the
Property, and legal disputes of the Borrower where the amount in dispute or, as
the case may be, litigation) which have or are likely to have a material adverse
effect on the Borrower’s assets, liquidity, and earnings situation and thus
negatively influence the Bank’s risk assessment regarding its claims under this
agreement. An event has a “material adverse effect” when its quantifiable
consequences result in damages exceeding EUR 100,000 per occurrence;

 

11.to inform the Bank without undue delay about any Default or an Event of
Default and about any circumstances which are likely to cause a mandatory
prepayment event under this agreement;

 

12.to provide the Bank, acting reasonably, upon first request with all other
requested information related to the Loans and the Property; and

 

13.at the Bank’s written request, to provide the information and submit the
documents necessary to fulfill the requirements under § 18 of the KWG and the
German Money Laundering Act (Geldwäschegesetz) (each as applied pursuant to the
relevant orders of supervisory authorities).

 

14.The parties to this agreement generally assume that the information
undertakings will be satisfied with the information referred to above. The Bank,
acting reasonably, retains the right, however, to demand all material
information and documents in connection with the Loans, the Property, and the
Borrower.

 

Section 8

Financial Covenants

 

1.Loan to value ratio (LTV)

 

(a)The Borrower shall maintain an LTV of no more than 75% in respect to the
Property throughout the entire term of this agreement as long as the B Loan is
outstanding (“LTV I”).

 

(b)If and when the B Loan is repaid in full, the Borrower shall maintain an LTV
of no more than 60% in respect to the Property throughout the entire term of
this agreement (“LTV 2”).

 

2.Calculation of the LTV / valuation reports

 

The following determinations apply to the calculation of the LTV and the
preparation of valuation reports:

 

(a)“LTV” means the percentage ratio between the outstanding amount of the Loans
net of any balance on the Cash Sweep Account under this agreement and the latest
fair market value of the Property as determined by the Bank on each Calculation
Date.

 

(b)The Bank will calculate the LTV on an annual basis on 5 July of each calendar
year (each a “Calculation Date”).

 

 Noerr LLP │ F-0746-2015, 12639246_5,
Seite 20/44 

 

  

(c)The Bank calculates the LTV according to paragraph (b) above and determines
any breach of the LTV on the basis of the most recent annual valuation report
addressed to the Bank and prepared by an experienced external valuer instructed
by the Bank (or such other Qualifying Extraordinary Valuation Report prepared in
accordance with the requirements of paragraph (e) below). For the purposes of
the Loans under this agreement, the initial valuation was prepared by Marion
Rahn, appraiser of JKT Immobilien GmbH, on 1 June 2015 and reviewed by Robert
Busch, appraiser of the Bank, on 8 June 2015 (the “Initial Valuation Report”)
with an LTV of 75% (net market value of the Property compared to the aggregate
amount of the Loan facilities available under this agreement).

 

(d)The Bank aims to offer that all subsequent revaluations prepared by the same
person which/who prepared the Initial Valuation Report. However, the Bank may
instruct a different valuer if the Bank is of the reasonable opinion that this
valuer has become unsuitable and if the Bank informs the Borrower about the
change of the valuer. All valuation updates shall be substantially based on the
same instructions (in particular regarding the methodology) provided to the
initial valuer and these instructions will be indicated in the respective
valuation update. All valuation updates will be provided to the Borrower without
undue delay by the Bank.

 

(e)Without a negative impact on the LTV calculation the Bank may prepare a
valuation report for the Property at its own cost and expenses at any time. Such
extraordinary valuation report shall not serve as basis for the calculation of
the LTV on the Calculation Date if it would have a negative impact, unless (i)
the valuation report has been prepared subsequently after the occurrence of
circumstances which are likely to have a material impact on the value of the
Property and (ii) the Bank communicates this to the Borrower beforehand (any
extraordinary valuation report complying with these two requirements will be
considered a “Qualifying Extraordinary Valuation Report”).

 

(f)The Bank bears the costs and expenses for the preparation of the Initial
Valuation Report. The expenses and costs of all subsequent revaluations are
borne by the Borrower (i) every third year after the date of this agreement,
(ii) if it is a Qualifying Extraordinary Valuation Report, and (iii) if a
Default or an Event of Default has occurred.

 

(g)In connection with the preparation of a valuation report, the Borrower shall
make all relevant materials and documents required for the preparation of such a
valuation available to the Bank or the relevant third parties instructed by the
Bank.

 

(h)The Borrower shall grant access to the Bank, its employees and third parties
instructed by the Bank, for the purposes of inspection of the Property (upon
reasonable prior notice, during ordinary business hours and not in breach with
the conditions of the lease agreement).

 

3.Debt Yield

 

The Borrower shall maintain a Debt Yield of at least 9%, or, beginning from the
second year after the Utilization Date, of at least 1 1% throughout the entire
term of the Loans.

 

 Noerr LLP │ F-0746-2015, 12639246_5,
Seite 21/44 

 

  

4.Calculation of the Debt Yield

 

The following determinations apply to the calculation of the Debt Yield:

 

(a)“Debt Yield” means the percentage ratio between the outstanding amount of the
Loans under this agreement and the Net Rental Income as determined by the Bank
on each Interest Payment Date for the relevant Calculation Period.

 

(b)“Net Rental Income” means the aggregate of all rental income achieved for the
Property minus allocable and non-allocable operating costs/incidental costs (the
latter either proven or in an amount of at least 15% of that rental income); and
when calculating the Net Rental Income:

 

(i)any future rent-free times and rent reductions must be taken into account as
deductions, unless and insofar as there is a deposit on a bank account pledged
in favor of the Bank and the amount is being used in lieu of Rental Income or a
(in the reasonable opinion of the Bank) similar instrument covering the relevant
periods, and

 

(ii)any “break-up” rights that may exist in the master lease agreement are
considered to have been exercised, unless the Borrower proves that the
respective lessee is not going to exercise this right.

 

(c)“Calculation Period” means the periods as of the relevant Interest Payment
Date backwards looking for the preceding six (6) months and forward looking for
the next six (6) months in advance, in each case based on the current Rental
Report (as defined in Section 7 Clause 3. above) and the actual figures
determined during the last Calculation Period.

 

5.Legal consequences of a breach of the financial covenants

 

The following legal consequences apply to any breaches of the financial
covenants under this agreement.

 

(a)If the LTV 1 exceeds 75% or the LTV 2 exceeds 60% (as applicable), then the
Borrower shall:

 

(i)pay to the Bank the increased Margin in respect of the A Loan pursuant to
paragraph (e) of Clause 2. of Section 3; and

 

(ii)(partially) prepay the B Loan (and, if the B Loan has been repaid in full,
the A Loan) on each Interest Payment Date (without Prepayment Compensation and
any applicable Prepayment Fee) in an amount of the higher of

 

(A)2% per annum of the original aggregate amount of the Loans in addition to the
applicable Repayment Installments, or

 

(B)such higher amortization rate that is necessary to remedy the breach of the
LTV 1 by the Second B Loan Maturity Date at the latest or (if the B Loan has
been repaid in full) to remedy the breach of the LTV 2 by the Second A Loan
Maturity Date at the latest;

 

 Noerr LLP │ F-0746-2015, 12639246_5,
Seite 22/44 

 

  

in the cases of the above sub-paragraphs (i) and (ii), unless the Borrower has
prepaid the respective Loan by a single payment in an amount required to comply
with the relevant LTV within 15 Business Days after being notified by the Bank
of the breach.

 

(b)If the LTV 1 exceeds 78% or the LTV 2 exceeds 65% (as applicable), then the
foregoing paragraph (a) does not apply and the Borrower shall (notwithstanding
the Bank’s termination rights pursuant to Section 12):

 

(i)pay the pro rata Prepayment Compensation (for the B Loan and, if the B Loan
has been repaid in full, the A Loan) and any applicable Prepayment Fee (in
relation to the A Loan only), and

 

(ii)(partially) prepay the B Loan (and, if the B Loan has been repaid in full,
the A Loan) in a single payment in an amount required to comply with the
relevant LTV within 15 Business Days after being notified by the Bank of the
breach, whereas prepayment cure payments are only permitted:

 

(A)in relation to the LTV 1, four times until the Second A Loan Maturity Date;
and

 

(B)in relation to the LTV 2, five times until the Second A Loan Maturity Date.

 

(c)If the Debt Yield is less than 11% beginning from the second year after the
Utilization Date, the Borrower shall, subject to the following sentence of this
paragraph:

 

(i)(partially) prepay the B Loan (and, if the B Loan has been repaid in full,
the A Loan) in a single payment in an amount required to comply with the Debt
Yield within 15 Business Days after being notified by the Bank of the breach
(including any amount standing to the Cash Sweep Account if and to the extent it
has been actually applied in the prepayment under this paragraph; for the
avoidance of doubt, any amount standing to the Cash Sweep Account will not be
taken into account for the calculation of the required prepayment amount if it
has not been actually applied in the prepayment under this paragraph), whereas
prepayment cure payments are only permitted five times until the Second A Loan
Maturity Date; and

 

(ii)pay the pro rata Prepayment Compensation (for the B Loan and, if the B Loan
has been repaid in full, the A Loan) and any applicable Prepayment Fee (in
relation to the A Loan only).

 

The Borrower may, instead of making the (pre-)payments set out in above, agree
to the occurrence of a Cash Sweep Event and it shall then comply with the terms
of Section 11 with regard to the breach of the Debt Yield.

 

 Noerr LLP │ F-0746-2015, 12639246_5,
Seite 23/44 

 

  

(d)If the Debt Yield is below 9%, then the foregoing paragraph (c) does not
apply the Borrower shall (notwithstanding the Bank’s termination rights pursuant
to Section 12):

 

(i)(partially) prepay the B Loan (and, if the B Loan has been repaid in full,
the A Loan) in a single payment in an amount required to comply with the Debt
Yield within 15 Business Days after being notified by the Bank of the breach
(including any amount standing to the Cash Sweep Account if and to the extent it
has been actually applied in the prepayment under this paragraph; for the
avoidance of doubt, any amount standing to the Cash Sweep Account will not be
taken into account for the calculation of the required prepayment amount if it
has not been actually applied in the prepayment under this paragraph), whereas
prepayment cure payments are only permitted five times until the Second A Loan
Maturity Date; and

 

(ii)pay the pro rata Prepayment Compensation (for both the A Loan and the B
Loan) and any applicable Prepayment Fee (in relation to the A Loan only).

 

Section 9

Representation and Warranties

 

The Borrower hereby represents and warrants the following to the Bank:

 

1.It is a Delaware limited liability company duly organized and validly existing
and in good standing under the applicable laws in the state of Delaware (United
States of America).

 

2.It has the power, authority and legal right to enter into, execute, perform
and deliver, and has taken all necessary actions and has obtained all necessary
approvals, consents and corporate authorizations which are required under laws
and regulations applicable to it to authorize its entry into, execution,
performance and delivery of, any of the Finance Documents and the Hedging
Agreement.

 

3.The entry into, execution and performance by the Borrower of any of the
Finance Documents and any Hedging Agreement does not and will not materially
conflict with laws or legal regulations applicable to the Borrower or
agreements, documents, judgments, orders, licenses, permits or approvals that
are legally binding upon the Borrower.

 

4.The obligations expressed to be assumed by the Borrower under the Finance
Documents and any Hedging Agreement are legal, valid, binding and enforceable
obligations in accordance with their terms.

 

 Noerr LLP │ F-0746-2015, 12639246_5,
Seite 24/44 

 

  

5.No insolvency proceedings or similar proceedings under United States law
(including, without limitation, the federal laws of the United States, the laws
of the State of Delaware and the laws of any state or other political
sub-division of the United States). Dutch law or any other applicable
jurisdiction has been opened or applied for and the filing of such an
application is not impending. The Borrower is Solvent after giving effect to the
initial Loans, the application of the proceeds of the Loans in accordance with
the terms of this Agreement and the payment of all estimated legal, accounting
and other fees related to this Agreement and the transactions contemplated by
this Agreement. For the purposes of this Agreement, “Solvent” shall mean with
respect to such person on any date of determination that (a) the fair value of
the property of such person is greater than the total amount of liabilities
(including contingent and unliquidated liabilities) of such person; (b) the
present fair saleable value of the assets of such person is not less than the
amount which will be required to pay the probable liability of such person on
its debts as they become absolute and mature; (c) such person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
person’s ability to pay such debts and liabilities as they mature and (d) such
person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such person’s property would constitute
unreasonably small capital. In computing the amount of such contingent or
unliquidated liabilities at any time, such liabilities will be computed at the
amount which, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual and
matured liability.

 

6.The Property and the other circumstances set out in the preamble of this
agreement are in all material respects completely and correctly described from a
factual and legal perspective.

 

7.All information and the Conditions Precedent, which the Borrower has delivered
or provided to the Bank in connection with this agreement, are complete and
correct and contain no untrue statements regarding material facts on the day
they are delivered or provided. If those information and Conditions Precedent
have been provided to the Bank directly from the Seller or its representatives
and advisors, this shall only apply in all material respects.

 

8.The Borrower has no financial indebtedness (including, but not limited to,
shareholder loans) except for financial indebtedness under this agreement, any
Hedging Agreement and subordinated debt under the Security Documents.

 

9.The Property is not encumbered or otherwise charged with value-reducing rights
for the benefit of third parties other than any security interests in connection
with the Finance Documents other than as disclosed in Appendix 5.

 

10.Except for the security to be provided under or in connection with this
agreement and other than as disclosed in Appendix 5 and in the other Finance
Documents, all rights and claims of the Borrower relating to Property are not
pledged, assigned, transferred as security, or otherwise encumbered for the
benefit of a third party.

 

11.There are no court, arbitration, or administrative proceedings pending in
court, initiated, or impending in respect to the Borrower or the Property (to
the best of the Borrower’s knowledge which would have a material adverse effect
in the sense of Section 7 no. 10).

 

12.The Property is insured in accordance with the requirements of this
agreement.

 

 Noerr LLP │ F-0746-2015, 12639246_5,
Seite 25/44 

 

 





13.All lease agreements in relation to the Property are legally effective and
valid, and they cannot be terminated contractually by the tenants prior to the
end of the agreed terms (save for the termination of mandatory provisions of the
applicable laws), and the Borrower is not aware of any circumstance which could
enable any tenant to terminate any lease agreements for cause.

 

14.The Borrower is not engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying or extending
credit for the purpose of purchasing or carrying margin stock (“Margin Stock”)
within the meaning of Regulations T, U and X of the Board of Governors of the
Federal Reserve System of the United States (or any successor) (“Regulations T,
U, X”). None of the proceeds of the Loans or other extensions of credit under
this agreement will be used, directly or indirectly, for the purpose of buying
or carrying any Margin Stock.

 

15.Neither the Borrower nor any person controlling the Borrower is or is
required to be registered as an “investment company” under the US Investment
Company Act of 1940 of the United States (the “1940 Act”).

 

16.The Borrower has filed or caused to be filed on a timely basis (and, where
applicable, has been included in) all material tax returns, reports and
statements (whether federal, state, local or otherwise) applicable to it in all
jurisdictions in which such returns, reports and statements are required to be
filed. All such tax returns are correct and complete in all material respects.
The Borrower on a timely basis has paid all material taxes due whether or not
shown on any tax return, together with applicable interest and penalties, except
to the extent such taxes are contested in good faith by proper proceedings.

 

17.There are no circumstances that constitute or would give rise to an Event of
Default or Default or a mandatory prepayment event under this agreement.

 

Except for the representation listed under Number 14 the representations and
warranties listed above are repeated by the Borrower at the Utilization Date and
on each Interest Payment Date and are deemed to be issued as new on the
corresponding day.

 

Section 10

General Undertakings

 

1.The Borrower is not authorized to assign or transfer all or part of its
rights, claims, and obligations under this agreement without the prior written
consent of the Bank.

 

2.The Borrower assures that the claims of the Bank under this agreement rank at
least pari passu with all current and future payment obligations of the
Borrower, unless a preferential treatment of other payment obligations is a
mandatory result of statutory rules.

 

 Noerr LLP │ F-0746-2015, 12639246_5,
Seite 26/44 

 



 



3.The Borrower will ensure that no funds used to pay the obligations under the
Finance Documents are derived from any unlawful activity.

 

4.The Borrower furthermore undertakes vis-à-vis the Bank:

 

(a)Insurance

 

(i)to insure the Property throughout the entire term of the Loans against all
risks that can be insured customarily at the sliding re-instatement value (zum
gleitenden Neuwert), particularly against fire, pipe water, storm damage, and
terrorism;

 

(ii)to ensure that insurance against damage from the elements
(Elementarwertversicherung) and building liability insurance exists throughout
the entire term of the Loans;

 

(iii)to pay all insurance premiums in full when due;

 

(iv)to comply with all provisions of the insurance policies;

 

(v)not to terminate or materially change (except to improve the coverage) any
insurance policy without the Bank’s prior written consent;

 

(vi)to notify the Bank and the insurers without undue delay about any material
increase or any material change of the insured risk;

 

(vii)to ensure that the Bank is named as a co-insured first loss payee under
each of the Insurances (other than public liability and third party liability
insurances) but without liability on the part of the Bank for any premium in
relation to those insurances;

 

(viii)to provide the Bank at least once a year and any time after the Bank’s
request within ten (10) Business Days with copies of the insurance contracts/
policies and the insurance cover notes or the insurance confirmations for the
Property as well as proof that (A) the Bank is registered as co-insured first
loss payee with the insurance company (except for the legal third party
liability insurance) and thus will decide about the use of the insurance
proceeds, and (B) that no payment arrears exist in respect to the insurance
premia;

 

(ix)if the Borrower fails to comply with any of the provisions stated in this
Section 10 Clause 3.(a)(Insurance), the Borrower herewith irrevocably authorizes
and empowers the Bank to act in its own name or in the name and on behalf of the
Borrower to do all acts and take any steps it deems necessary (acting
reasonably) to achieve the insurance of the Property as agreed in this Section
10 Clause 3.(a)(Insurance);

 

(b)not to engage in any business other than the acquisition, sale, owning and
managing of the Property;

 

(c)not to encumber, or subsist any encumbrances in relation to the Property with
any rights for the benefit of third parties other than as disclosed in Appendix
5, and not to enter into any obligation to make such encumbrances without the
Bank’s prior written consent;

 

 Noerr LLP │ F-0746-2015, 12639246_5,
Seite 27/44 

 

 

(d)not to incur or permit to be outstanding any financial indebtedness
(including, but not limited to, shareholder loans) except for subordinated debt
under the Security Documents;

 

(e)not to be the creditor in respect of any loan or any form of credit to any
person other than by way of subordinated debt under the Security Documents and
not to give and allow any outstanding guarantee or indemnity to or for the
benefit of any person in respect of any obligation of any other person or enter
into any document under which the Borrower assumes any liability of any other
person other than any guarantee or indemnity given under the Finance Documents;

 

(f)not to terminate, cancel, or materially modify the master lease agreements
(representing more than 20 per cent of the aggregate current rental income of
the Property) existing for the Property without the Bank’s prior written consent
which shall not be unreasonably withheld;

 

(g)to warrant the use and maintenance of the Property within its ordinary course
of business in accordance with the existing master lease agreements and to
ensure, respectively, monitor the proper use of the Property;

 

(h)to perform all reasonable preservation and maintenance measures to keep the
Property in good structural condition comparable (considering regular wear and
tear) to the condition as at the time this agreement was concluded;

 

(i)not to agree or accept any rent prepayments from any tenant without the
Bank’s prior written consent;

 

(j)to maintain and administer the Accounts in accordance with the provisions of
this agreement;

 

(k)to comply in all respects with all laws, to which it may be subject, if
failure so to comply would impair its ability to perform its obligations under
the Finance Documents and any Hedging Agreement;

 

(l)to ensure that all authorizations, permissions, consents and/or approvals
which are necessary for the Borrower to be a party to the Finance Documents and
any Hedging Agreement, and all statutory requirements as are necessary to enable
it to perform its obligations under the Finance Documents and any Hedging
Agreement and in connection with the management, use and occupation of the
Property are duly obtained and maintained in full force and effect or, as the
case may be, complied with; and

 

(m)if documents to be provided to the Bank on a regular basis pursuant to the
provisions of this agreement (other than land registry excerpts or similar
official documents) are not written in the German or the English language, to
provide the Bank upon request (if documents are not provided upon a regular
basis but upon an additional request of the Bank: upon reasonable request) with
the copy of a German-language translation by a renowned translator. The Borrower
shall bear the costs for this.

 

 Noerr LLP │ F-0746-2015, 12639246_5,
Seite 28/44 

 

 

Section 11

Accounts / Cash Sweep

 

1.Accounts

 

The Borrower must maintain exclusively the following accounts in the name of the
Borrower:

 

(a)a rent account designated the “Rent Account”;

 

(b)a deposit account designated the “Cash Reserve Account” to be established
after five years following the Utilization Date which must be used for capital
expenditure, tenant incentives & fit outs, etc. and which must be pledged in
favor of the Bank on terms acceptable to the Bank;

 

(c)a deposit account with the Bank designated the “Cash Sweep Account” which has
to be opened with the Bank at the latest on the First B Loan Maturity Date and
pledged in favor of the Bank; and

 

(d)a current account designated the “General Account”

 

(the Rent Account, the Cash Reserve Account, the Cash Sweep Account and the
General Account are together referred to as the “Accounts”).

 

2.Rent Account

 

The Borrower undertakes to ensure that all rental income from the Property,
including payments of ancillary costs from the tenants as well as any other
receivables, are exclusively paid into the Rent Account.

 

3.Cash Reserve Account

 

(a)Beginning from 30 September 2020, the Borrower shall, on each Interest
Payment Date, pay 20% of its free cash flow into the Cash Reserve Account and
shall ensure that at least the (minimum) amounts set out in the following table
are standing to the credit of the Cash Reserve Account on the dates specified in
the following table:

 

Date  minimum cash reserve amount: 30 December 2021  EUR 600,000 30 December
2022  EUR 1,200,000 30 December 2023  EUR 1,800,000 30 December 2024  FUR
2,400,000 Second A Loan Maturity Date  EUR 3,000,000

 

(b)The Borrower may use this amount standing to the credit of the Cash Reserve
Account for capital expenditure, tenant incentives & fit outs if these
dispositions are made in compliance with the master lease agreements for the
Property and with the prior consent of the Bank.

 

 Noerr LLP │ F-0746-2015, 12639246_5,
Seite 29/44 

 

 

4.Cash Sweep

 

(a)A cash sweep event (each a “Cash Sweep Event”) has occurred if:

 

(i)the B Loan is not repaid in full within one (1) year after the Utilization
Date;

 

(ii)in the case of a Debt Yield breach, the Borrower agrees thereto pursuant to
Section 8 Clause 5. (Legal consequence of a breach of the financial covenants)
paragraph (c).

 

(b)If and as long as a Cash Sweep Event is outstanding, the Borrower must
disburse the credit balance standing on the Rent Account and on the General
Account in the following order of payments:

 

(i)firstly, to settle the expenses necessary for the operation and maintenance
of the Property (including costs and expenses which are necessary to preserve
the value of the Property), excluding any capital expenditures, but including
taxes as well as any other public duties due with respect to the Property plus
property management fees in an amount of 2% of the annual aggregate rent;

 

(ii)secondly, in payment to the Bank regarding any fees and Interest due but
unpaid under the Finance Documents;

 

(iii)thirdly, in payment of periodical payments under a Hedging Agreement
(excluding payments for the termination of a Hedging Agreement); and

 

(iv)fourthly, the remaining surplus to the Cash Sweep Account.

 

(c)On each Interest Payment Date, the Bank may apply all sums standing to the
credit of the Cash Sweep Account in prepayment of the Loans pursuant to the
terms of this agreement, specifically pursuant to Clause 7 of Section 4.

 

(d)The Bank shall release any sums standing to the credit of the Cash Sweep
Account to the Rent Account if and when the Cash Sweep Event ceases to exist and
no other Cash Sweep Event or any Event of Default has occurred and is
outstanding.

 

5.General Account

 

On each Interest Payment Date, after having satisfied any applicable payment
obligations pursuant to the foregoing Clauses of this Section 11, the Borrower
may pay the balance standing to the credit of the Rent Account to the General
Account and dispose of them and distribute them to its shareholders if no Event
of Default is outstanding and such disposals and distributions do not violate
the other provisions of this agreement and the other Finance Documents.

 

 Noerr LLP │ F-0746-2015, 12639246_5,
Seite 30/44 

 

 

Section 12

Events of Default / Termination

 

1.The Bank has the right to terminate the Loans and to cancel all its
commitments under this agreement for important cause (aus wichtigem Grund) (each
an “Event of Default”) in full or in part for immediate repayment.

 

2.Each of following circumstances constitutes an Event of Default (without
limitation thereto):

 

(a)if the Loans are not used for the stated purpose, or if no proof of proper
use of the Loans can be provided upon the Bank’s request;

 

(b)if the Borrower is in default with the interest payments or other costs and
fees agreed for the Loans for more than 15 Business Days and if the Borrower
does not pay all outstanding amounts in full within additional ten (10) Business
Days after the Bank’s request;

 

(c)if the LTV 1 exceeds 78% or the LTV 2 exceeds 65% (as applicable) and/or the
Debt Yield is below 9% and/or the Borrower does not comply with its obligations
set out in Section 8 Clause 5. (Legal consequences of a breach of the financial
covenants) of this agreement;

 

(d)if the Borrower is in breach of (i) a material contractual obligation under
this agreement (particularly the undertakings and obligations under Section 6,
Section 7 and Section 10 of this agreement), (ii) an obligation under the
Security Documents, (iii) any Hedging Agreement, or (iv) any of the Finance
Documents, unless this breach is discontinued or remedied (if capable of being
remedied) within a period of 15 Business Days;

 

(e)if at least one of the representations and warranties to be issued under
Section 10 or under the Security Documents is incorrect in a material way on the
day on which that representation is made or deemed to be made, unless this
breach (if capable of being remedied) is remedied within a period of 15 Business
Days of the earlier of (i) the Bank giving notice of the misrepresentation of
the Borrower and (ii) the Borrower becoming aware of the misrepresentation;

 

(f)if any of the information provided by the Borrower in connection with the
Finance Documents or if at least one of the Conditions Precedent turns out to be
incorrect or incomplete in a material way, unless this breach (if capable of
being remedied) is remedied within a period of 15 Business Days;

 

(g)if a Security Document fails to create security in the Bank’s favor in
accordance with the provisions of this agreement or the corresponding priority
that the Security is supposed to have, and, if capable of being remedied, the
Borrower does not remedy this within 15 Business Days after the Bank’s request;

 

(h)if the Borrower encumbers the Property without the Bank’s consent or enters
into an obligation for such an encumbrance;

 

 Noerr LLP │ F-0746-2015, 12639246_5,
Seite 31/44 

 

 

(i)if the Borrower terminates the master lease agreement existing for the
Property in whole or in part itself in violation of Section 10 Clause 4.(f) or
is responsible for the termination by the tenant, unless the Bank gives its
consent to a substitute tenant. The Bank will give its consent if (i) the new
tenant has comparable creditworthiness, (ii) the lease term is not shorter than
the lease term of the existing master lease agreement and the Debt Yield
covenant under this agreement would be complied with under the new lease
agreement, and (iii) no Default is likely to occur as a consequence of the
change of the lease agreement and the change in tenant;

 

(j)if any other person which is a party to any Subordination Agreement (other
than the Bank) makes any enforcement action which is not permitted under the
relevant Subordination Agreement;

 

(k)

 

(i)if the Borrower is unable or admits inability to pay its debts as they fall
due or is deemed to or declared to be unable to pay its debts under applicable
law and has lost its creditworthiness, suspends or threatens to suspend making
payments on any of its debts or, by reason of actual or anticipated financial
difficulties, commences negotiations with one or more of its creditors with a
view to rescheduling any of its indebtedness (other than US Debtor Relief Laws),
or

 

(ii)if the Borrower is subject to bankruptcy, insolvency, suspension of
payments, moratorium of any indebtedness, controlled management, winding-up,
dissolution, composition, compromise, assignment or arrangement with any
creditor, judicial winding-up, or similar proceedings (other than US Debtor
Relief Laws), unless applied for in bad faith (missbräuchlich) and not dismissed
within 20 Business Days;

 

(l)if any forced sale, administration proceedings, writ or warrant of attachment
or execution or similar process or enforcement proceedings or compulsory
execution measures have been initiated (other than those referred to in Section
4 Clause 4 (Mandatory prepayment)) with respect to the Property and/or assets
related thereto, and are not dismissed released, vacated or fully bonded within
20 Business Days (provided, that the Borrower hereby expressly authorizes Bank
to appear in any court conducting any relevant proceeding during such 20
Business Day period to preserve, protect and defend their rights under the
Finance Documents);

 

(m)if the Borrower does not keep the Property insured in accordance with the
requirements of this agreement or it does not, upon reasonable request of the
Bank, provide any insurance information in accordance with the provisions of
this agreement;

 

(n)if the Borrower loses its legal capacity and thus the ability to continue the
business and to fulfill its obligations under any of the Finance Documents, or
any Hedging Agreement; and

 

 Noerr LLP │ F-0746-2015, 12639246_5,
Seite 32/44 

 

 

(o)if it is unlawful or becomes unlawful for the Borrower to fulfill its
obligations under this agreement or any other Finance Document, or any Hedging
Agreement.

 

3.If the Loans become due and repayable prematurely because of a termination by
the Bank for an Event of Default, the Borrower shall compensate the Bank for all
losses, damage, costs, and expenses, including the loss due to the refinancing,
which the Bank incurs when obtaining or maintaining the Loans.

 

Section 13

Tax-Gross-Up and Indemnities

 

1.In this agreement, “Tax Deduction” means a deduction or withholding for or on
account of any taxes or fees from a payment under a Finance Document, other than
a FATCA Deduction.

 

2.All payments to be made by the Borrower must be made without any Tax Deduction
(unless the Borrower would be required by law to make a Tax Deduction).

 

3.If the Borrower is required by law to make a Tax Deduction, the Borrower
shall:

 

(a)make that Tax Deductions on its respective due date and provide a copy of the
original invoice issued by the relevant public authority or a certified copy
thereof to the Bank no later than 30 calendar days after that payment, which
documents the payment of all amounts, which are to be deducted or withheld, to
that public authority;

 

(b)indemnify the Bank and keep it harmless in respect of any Tax Deduction, and

 

(c)make additional payments to the Bank in an amount that may be necessary so
that the net amount remaining after such deduction or withholding corresponds to
the due and payable amount.

 

The indemnification obligation pursuant to paragraph (b) and (c) does not exist
in relation to a FATCA Deduction required to be made by a party to this
agreement or in respect to corporate income tax or income tax imposed at the
registered seat of the Bank or of the agent paying out the loan. In the case of
a tax refund in cases of paragraph (b) and (c) above by the relevant tax
authority, the Bank will forward the refund amount to the Borrower.
Notwithstanding anything to the contrary in this paragraph, in no event will the
indemnified party be required to pay any amount to an indemnifying party
pursuant to this paragraph the payment of which would place the indemnified
party in a less favorable net after-tax position than the indemnified party
would have been in if the tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such tax had
never been paid. This paragraph shall not be construed to require any
indemnified party to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the indemnifying party or
any other person.

 

 Noerr LLP │ F-0746-2015, 12639246_5,
Seite 33/44 

 

 

4.The aforementioned duty of the Borrower to reimburse and indemnify the Bank
does not apply if and to the extent the taxes apply due to circumstances caused
by the Bank willfully (vorsätzlich) or with gross negligence (grobe
Fahrlässigkeit).

 

5.To the extent possible and reasonable, the Bank will cooperate in order to
avoid any of the aforementioned tax or fee burden on the Borrower’s payments.
The Borrower shall bear any costs for this.

 

Section 14

FATCA

 

1.Definitions

 

“Code” means the US Internal Revenue Code of 1986.

 

“FATCA” means:

 

(a)sections 1471 to 1474 of the Code or any associated regulations;

 

(b)any treaty, law or regulation of any other jurisdiction, or relating to an
intergovernmental agreement between the US and any other jurisdiction, which (in
either case) facilitates the implementation of any law or regulation referred to
in paragraph (a) above; or

 

(c)any agreement pursuant to the implementation of any treaty, law or regulation
referred to in paragraphs (a) or (b) above with the US Internal Revenue Service,
the US government or any governmental or taxation authority in any other
jurisdiction.

 

“FATCA Application Date” means:

 

(a)in relation to a “withholdable payment” described in section 1473(1)(A)(i) of
the Code (which relates to payments of interest and certain other payments from
sources within the US), 1 July 2014;

 

(b)in relation to a “withholdable payment” described in section 1473(1)(A)(ii)
of the Code (which relates to “gross proceeds” from the disposition of property
of a type that can produce interest from sources within the US), 1 January 2017;
or

 

(c)in relation to a “passthru payment” described in section 1471(d)(7) of the
Code not falling within paragraphs (a) or (b) above, 1 January 2017,

 

or, in each case, such other date from which such payment may become subject to
a deduction or withholding required by FATCA as a result of any change in FATCA
after the date of this agreement.

 

“FATCA Deduction” means a deduction or withholding from a payment under a
Finance Document required by FATCA.

 

“FATCA Exempt Party” means a party to this agreement that is entitled to receive
payments free from any FATCA Deduction.

 

“US Tax Obligor” means the Borrower if it is resident for tax purposes in the
US.

 

 Noerr LLP │ F-0746-2015, 12639246_5,
Seite 34/44 

 

 

2.FATCA information

 

(a)Subject to paragraph (c) below, each party to this agreement shall, within
ten (10) Business Days of a reasonable request by another party to this
agreement:

 

(i)confirm to that other party whether it is:

 

(A)a FATCA Exempt Party; or

 

(B)not a FATCA Exempt Party;

 

(ii)supply to that other party such forms, documentation and other information
relating to its status under FATCA as that other party reasonably requests for
the purposes of that other party’s compliance with FATCA; and

 

(iii)supply to that other party such forms, documentation and other information
relating to its status as that other party reasonably requests for the purposes
of that other party’s compliance with any other law, regulation, or exchange of
information regime.

 

(b)If a party to this agreement confirms to another party to this agreement
pursuant to paragraph (a)(i) above that it is a FATCA Exempt Party and it
subsequently becomes aware that it is not or has ceased to be a FATCA Exempt
Party, that party shall notify that other party reasonably promptly.

 

(c)Paragraph (a) above does not oblige the Bank and its permitted successors,
transferees, and assignees to do anything, and paragraph (a)(iii) above does not
oblige any other party to do anything, which would or might in its reasonable
opinion constitute a breach of:

 

(i)any law or regulation;

 

(ii)any fiduciary duty; or

 

(iii)any duty of confidentiality.

 

(d)If a party to this agreement fails to confirm whether or not it is a FATCA
Exempt Party or to supply forms, documentation or other information requested in
accordance with paragraph (a)(i) or (ii) above (including, for the avoidance of
doubt, where paragraph (c) above applies), then such party shall be treated for
the purposes of the Finance Documents (and payments under them) as if it is not
a FATCA Exempt Party until such time as the party in question provides the
requested confirmation, forms, documentation or other information.

 

(e)the Borrower is a US Tax Obligor or the Bank reasonably believes that its
obligations under FATCA or any other applicable law or regulation require it,
each lender pursuant to this agreement shall, within ten (10) Business Days of:

 

(i)where the Borrower is a US Tax Obligor and the relevant lender is the Bank,
the date of this Agreement;

 

(ii)where a Borrower is a US Tax Obligor on a transfer date and the relevant
lender is a new lender, the relevant transfer date;

 

(iii)the date a new US Tax Obligor accedes as a Borrower; or

 

 Noerr LLP │ F-0746-2015, 12639246_5,
Seite 35/44 

 

 

(iv)where the Borrower is not a US Tax Obligor, the date of a request from the
Bank,

 

supply to the Borrower:

 

(A)a withholding certificate on Form W-8. Form W-9 or any other relevant form;
or

 

(B)any withholding statement or other document, authorisation or waiver as the
Bank may require to certify or establish the status of such lender under FATCA
or that other law or regulation.

 

(f)If any withholding certificate, withholding statement, document,
authorisation or waiver provided to the Bank by a new lender pursuant to
paragraph (c) above is or becomes materially inaccurate or incomplete, that
lender shall promptly update it and provide such updated withholding
certificate, withholding statement, document, authorisation or waiver to the
Bank unless it is unlawful for the new lender to do so (in which case the new
lender shall promptly notify the Bank). The Bank shall provide any such updated
withholding certificate, withholding statement, document, authorisation or
waiver to the Borrower.

 

(g)The Bank may rely on any withholding certificate, withholding statement,
document, authorisation or waiver it receives from a new lender pursuant to
paragraph (e) or (f) above without further verification. The Bank is not be
liable for any action taken by it under or in connection with paragraphs (e) or
(f) above.

 

3.FATCA Deduction

 

(a)Each party to this agreement may make any FATCA Deduction it is required to
make by FATCA, and any payment required in connection with that FATCA Deduction,
and no party is required to increase any payment in respect of which it makes
such a FATCA Deduction or otherwise compensate the recipient of the payment for
that FATCA Deduction.

 

(b)Each party to this agreement shall promptly, upon becoming aware that it must
make a FATCA Deduction (or that there is any change in the rate or the basis of
such FATCA Deduction), notify the party to this agreement to whom it is making
the payment and, in addition (if applicable), shall notify the Borrower, and the
Bank shall notify the other finance parties under this agreement.

 

Section 15

Assignment/Transfer of the Credit

Risk/Disclosure of Information

 

1.

 

(a)The transfer of the economic risk of granting the Loans is a material factor
in the structuring of the contractual conditions. The Bank therefore has the
right to transfer all or part of the economic risk of granting the Loans to
third parties for purposes of refinancing, relieving its equity, risk
diversification, or any other reasons; this may be effected e.g. through credit
derivatives, pledges, assignment of the credit receivable (together with any
security), or through credit sub-participations, and credit receivables
(together with any related security) may particularly also be assigned or
pledged in this context. The Bank may furthermore transfer all or part of the
economic risk of granting the credit in an anonymised form to a third party
(e.g., in connection with asset-backed securities transactions).

 

 Noerr LLP │ F-0746-2015, 12639246_5,
Seite 36/44 

 

 

(b)The Bank, acting for these purposes solely as a non-fiduciary agent of the
Borrower, shall maintain a register (the “Register”) for the recordation of, and
shall record, the names and addresses of any lender and the respective amounts
of the economic interests in the Loans of each lender to the Borrower from time
to time. The Bank shall update the Register to reflect any assignments or
transfers of economic interests made pursuant to Clause 1.(a) of this Section 15
of the agreement and, notwithstanding anything else in this agreement, such
assignments or transfers are not effective for purposes of this agreement until
reflected in the Register. The Bank shall not be obligated to disclose all or
any portion of the Register to any person except to the extent that such
disclosure is necessary to establish that such Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. Absent manifest error, the entries in the Register shall be
conclusive and binding for all purposes and the Borrower, the Bank and the
lenders shall treat each person whose name is recorded in the Register as lender
hereunder for all purposes of this Agreement.

 

2.For the purposes of this Section 15, a third party may not be a competitor of
ARC GT II or a hedge fund and not an individual, however, none of the foregoing
restrictions applies if an Event of Default has occurred which is outstanding.

 

3.The Bank is not permitted to establish any new duties of the Borrower
vis-à-vis third parties through dispositions of the aforementioned kind and no
costs, fees, tax indemnities, or expenses must be borne by the Borrower as a
result of the transfer mentioned above.

 

4.The Bank may disclose all information reasonably required for the transfer of
the economic risk to the third party and to those persons that have to be
involved in the implementation of the transfer due to technical or legal
reasons, e.g. rating agencies or certified public auditors. Insofar, the
Borrower also releases the Bank from its banking secrecy obligation
(Bankgeheimnis).

 

5.The Bank will obligate the third party as well as any other persons mentioned
above as recipients of the transferred information under a confidentiality
agreement to keep all customer-related data and assessments confidential, of
which that third party became aware in connection with the transfer of the
credit risk. However, if and to the extent the Bank transfer any rights to the
German Bundesbank or the European Central Bank, such banks arc not restricted
with respect to the enforcement of the transferred rights; the German Bundesbank
or the European Central Bank may further transfer its rights and interests to
another third party and disclose all information received in this regard.

 

 Noerr LLP │ F-0746-2015, 12639246_5,
Seite 37/44 

 

 

Section 16
Notices

 

1.The Bank’s address for all notices under this agreement is:

 

Deutsche Postbank AG

Attn. Ms. Astrid A. Wagner

Friedrich-Ebert-Allee 114 - 126

53113 Bonn

Email: astrid-a.wagner@postbank.de

Tel. no.: 0228 920 24535

Fax. no.: 0228 920 24509

 

2.The Borrower’s address for all notices under this Agreement is:

 

c/o Moor Park Capital Partners LLP

Address: 37-38 Margaret Street, 2nd floor, W1G 0JF London

Tel: +44 (0)203 0111 581

Fax: +44 (0)20 3011 1573

Attn.: Mr Graydon Butler

Email: graydon.butler@moorparkcapital.com

 

C/C to American Realty Capital

Address: 405 Park Ave, 14th Floor | New York, NY 10022 | (877) 373-2522 |

T: (646) 381-0604

Fax: (212) 421-5799

Attn.: Mr Michael Ead

Email: MEad@nyrt.com

 

Section 17
Information under the German Mon-
ey Laundering Act
(Geldwäschegesetz – “GwG”)

 

1.The Bank is legally obliged to obtain and document in writing the information
listed below. The borrower is legally obliged to cooperate (Section 4(6) GwG).

 

2.Unless otherwise specified with a tick below, the borrower is acting in its
own economic interest.

 

¨ This agreement is concluded at the instigation of a third party. The completed
form “Beneficial Owner Declaration” is attached to this agreement as Appendix 4.

 

x The Borrower is a company, association, authority, foundation,
institution/body or similar. The completed form “Beneficial Owner Declaration”
is attached in Appendix 4.

 

(The Borrower should tick those options that apply to it.)

 

 Noerr LLP │ F-0746-2015, 12639246_5,
Seite 38/44 

 

 

3.If one or more of the above boxes are ticked, the Borrower is obliged – prior
to utilization of the Loans – to submit to the Bank the form “Beneficial Owner
Declaration” duly completed and bearing a legally binding signature, together
with all documentary evidence stipulated therein. The form is attached to this
agreement as Appendix 4.

 

4.The Borrower is legally obliged to advise the Bank without undue delay of any
changes arising in the obligatory information provided to the Bank during the
course of the business relationship (Section 4(6) GwG).

 

5.Notwithstanding the Borrower’s legal obligations, it is also obliged under
this agreement to:

 

(a)advise the Bank without undue delay upon becoming aware of any changes
arising in the obligatory information provided to the Bank during the course of
the business relationship, and

 

(b)to make available without undue delay at the Bank’s request, permissible at
any time, all other details, documents and information which the Bank deems
necessary for compliance with its obligations under the applicable laws and
regulations on the combating of money laundering, the financing of terrorism or
similar provisions under any legal system relevant to the Bank, but particularly
under the GwG.

 

Section 18

Final Provisions

 

1.If any of the provisions of this agreement is or becomes invalid,
unenforceable or impractical in whole or in part, the validity of the other
provisions hereof is not affected. In that case the invalid, unenforceable or
impractical provision is deemed to be replaced by such valid, enforceable or
practical provision or arrangement, which corresponds as closely as possible to
the invalid, unenforceable or impractical provision and to the parties’ economic
aims pursued by and reflected in this agreement. This applies accordingly, if it
should turn out subsequently that this agreement contains any gaps in respect to
a provision which it needs to contain in order to achieve the economic purpose
as expressed herein (planwidrige Regelungslücke).

 

2.Changes and amendments to this agreement require the written form. This does
also apply to any waiver or modification of this written-form clause.

 

3.Furthermore, the Bank’s Additional Terms and Conditions for Loans, which arc
attached as Appendix 2, and the Bank’s General Terms and Conditions of Business,
which are attached as Appendix 3, apply as supplementing terms and form integral
parts of this agreement. In case of discrepancies, the provisions of this
agreement prevail.

 

4.This agreement may be concluded by transmitting the signature page by fax or
PDF file. Each party, which has transmitted its signature page by fax or PDF
file, is required to send a fully signed and initialized original copy to the
respective other party for evidence and confirmation purposes.

 

5.To the extent permitted by law, the courts in Bonn, Germany, have exclusive
jurisdiction for all legal disputes arising from or in connection with this
agreement. The Bank furthermore has the right to assert its rights also before
any other court of competent jurisdiction.

 



 Noerr LLP │ F-0746-2015, 12639246_5,
Seite 39/44 

 



 

6.This agreement is governed by the laws of the Federal Republic of Germany.

 

***

 Noerr LLP │ F-0746-2015, 12639246_5,
Seite 40/44 

 

 

Signatures – Term Loan Facilities Agreement

 

Signed in the name and on behalf of the Borrower:

 

ARC INGAMNE001, LLC             /s/ Jesse C. Galloway       Name: Jesse C.
Galloway   Name:   Title: Authorized Signatory   Title:  

 

Legitimation           ......................................................  
    ......................................................      
......................................................   Legitimation geprüft
und für die Richtigkeit der Unterschrift(en):  

  

Signed in the name and on behalf of the Bank:

 

Deutsche Postbank AG

 

  [tfacilityagreement_sig01.jpg]     [tfacilityagreement_sig03.jpg] Name:
[tfacilityagreement_sig02.jpg]   Name: [tfacilityagreement_sig04.jpg]

 

 Noerr LLP │ F-0746-2015, 12639246_5,
Seite 41/44 

 

 

Appendix 1

Form of Utilization Request

 

From: ARC INGAMNE001, LLC

 

To: Deutsche Postbank AG

 

Dated:

 

Dear Sirs,

 

Utilization Request – term loan facilities agreement relating to the real estate
property Haarlerbergpark, 13-23, Amsterdam Zuidoost, Netherlands dated June 23
2015 (the “Agreement”)

 

We refer to the Agreement. This is the Utilization Request. Terms defined in the
Agreement have the same meaning in this Utilization Request unless given a
different meaning in this Utilization Request.

 

We wish to borrow the Loans pursuant to the terms of the Agreement on 30 June
2015 (proposed Utilization Date).

 

The Loans are to be made to partially finance the acquisition cost for the
Property.

 

We confirm that each representation and warranty under the Agreement is true and
correct as at the date of this Utilization Request as if made by reference to
the facts and circumstances existing on the date of this Utilization Request.

 

This Utilization Request is irrevocable.

 

Sincerely,

 

ARC INGAMNE001, LLC       by:  /s/ Jesse C. Galloway   Name: Jesse C. Galloway  
Title: Authorized Signatory  



 



 Noerr LLP │ F-0746-2015, 12639246_5,
Seite 42/44 

 




Appendix 2

Additional Terms and Conditions for Loans (Weitere Darlehensbedingungen)

 



 Noerr LLP │ F-0746-2015, 12639246_5,
Seite 43/44 

 

  

[tfacilityagreement_pg44.jpg]

 

 

 

  

[tfacilityagreement_pg45.jpg]

 

 

 

  

[tfacilityagreement_pg46.jpg]

 

 

 

  

Appendix 3

General Terms and Conditions of Business (Allgemeine Geschäftsbedingungen)

 

 Noerr LLP │ F-0746-2015, 12639246_5,
Seite 44/44 

 



[tfacilityagreement_pg48.jpg]

 

 

 

  

[tfacilityagreement_pg49.jpg]

 

 

 

  

[tfacilityagreement_pg50.jpg]

 

 

 

  

[tfacilityagreement_pg51.jpg]

 

 

 

  

[tfacilityagreement_pg52.jpg]

 

 

 